                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 WHITLEY STEEL CO., INC.                         CASE NO. 3:19-cv-81-J-34JBT
 v.
 NATIONAL BANK OF COMMERCE
 d/b/a First Atlantic Bank

 Counsel for Plaintiff:                     Counsel for Defendant:
 Helen Albee                                Starr Drum

                      HONORABLE MARCIA MORALES HOWARD
                         UNITED STATES DISTRICT JUDGE

 Courtroom Deputy: Jodi L. Wiles               Court Reporter: Cindy Packevicz Jarriel


                                   CLERK’S MINUTES


PROCEEDINGS OF: MOTION HEARING

Count Two has been dismissed with prejudice.

Oral argument by counsel.

For the reasons stated on the record, Defendant National Bank of Commerce’s Motion to
Dismiss Counts Two and Three of Plaintiff’s Complaint (Dkt. No. 7) is DENIED without
prejudice.

Defendant shall have up to and including August 1, 2019, to file a responsive pleading.




Date: July 17, 2019         Time: 3:04 p.m. – 3:37 p.m.              Total: 33 Minutes
